     Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ALAN SEALS,                               )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      CASE NO. 3:19-cv-468-RAH-JTA
                                          )
STEVEN LEATH, DR., et al.,                )
                                          )
       Defendants.                        )

                                         ORDER

       This matter is before the court on Plaintiff’s Amended Motion to Enforce the

Court’s Discovery Order and for Sanctions. (Doc. No. 57.) Defendants filed a Response

in Opposition to Plaintiff’s Motion (Doc. No. 59) and Plaintiff filed a Reply thereto (Doc.

No. 61). On June 17, 2021, the court conducted a hearing on the motion and requested

additional briefing by the parties. (Doc. Nos. 69, 70.) This motion is ripe for resolution.

                                    I.        BACKGROUND

       On February 16, 2021, this court conducted a motion hearing on Plaintiff’s Motion

to Compel Discovery (Doc. No. 34), which sought, in part, documents responsive to his

Request for Production #5 (“RFP #5”). That request was for

       5.     All documents and communications concerning compensation,
       benefits, and/or bonuses, including but not limited to, information
       concerning the decision to increase or decrease said compensation, benefits,
       and/or bonuses for all professors within the Economics Department from
       2016 to present.
        Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 2 of 13




Pursuant to Plaintiff’s concession during oral argument 1 that responsive documents from

2017 to the present were acceptable, this court ordered

              The motion [be] GRANTED to the extent that Defendants shall produce
              information responsive to Plaintiff’s request for production numbered 5 for the
              period of 2017 to the present. Defendants are DIRECTED to provide the
              requested information by March 8, 2021.

(Doc. No. 41 at 10.)

          Defendants’ initial production for RFP #5 was made on March 8, 2021. (Doc. No.

57 at ¶ 3.)        Plaintiff’s review prompted two additional inquiries for supplemental

documents which Defendants produced in two batches on March 12, 2021. (Id. at ¶¶ 4-7.)

On March 13, 2021, Plaintiff requested that Defendants certify their production as to RFP

#5 was complete. (Id. at ¶ 8.) Defendants’ counsel responded that same date via email “I

am working to determine if there is anything else responsive.” (Id.; Doc. No. 57-3.)

          Without further inquiry from Plaintiff, Defendants supplemented their responses on

March 26, 2021; March 30, 2021; and April 1, 2021. (Doc. No. 57 at ¶ 11.) On April 2,

2021, Defendants certified that they had complied in good faith with the court’s Order.

(Id.)

          In an April 7, 2021 letter to Defendants, Plaintiff complained that extensive

redactions made it impossible to determine the nature of several documents or how they

were responsive to RFP #5. (Id. at ¶¶ 12-13; Doc. No. 57-4 at 1.) Plaintiff also notified

Defendants that the “primary issue with the production is the format in which it was

delivered,” because the PDF documents did not contain metadata and hampered his


1
    (See Doc. No. 41 at 2, n.1.)

                                               2
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 3 of 13




efficient review and utilization of the discovery. (Doc. No. 57 at ¶ 13; Doc. No. 57-4 at 1.)

Plaintiff referenced his RFP instruction that electronically stored information (“ESI”) “be

produced in a processed, near-native format,” and asserted that Defendants’ production

failed to comply with Federal Rule of Civil Procedure 34(b)(1)(C) (allowing party to

specify the format of ESI production). (Doc. No. 57 at ¶ 13; Doc. No. 57-4.) Plaintiff

wrote Defendants again on April 8, 2021, complaining that the discovery response was still

deficient. (Doc. No. 57 at ¶ 14; Doc. No. 57-5 at 1.) Plaintiff also requested (1) a privilege

log compliant with Federal Rule of Civil Procedure 26(b)(5) that would enable him to

assess Defendants’ privilege claims for redacted passages, and (2) additional depositions

of Defendants Hardgrave, Kim and Aistrup. (Doc. No. 57 at ¶ 14; Doc. No. 57-5 at 1.)

       Defendants responded in an April 9, 2021 email that the information redacted from

the RFP #5 documents was not privileged but was instead related to colleges and schools

other than the Economics Department and individuals who are not professors within that

Department. (Id. at ¶ 15; Doc. No. 57-6.) Defendants agreed to produce documents in

native format only if it is possible to maintain the redactions for material unrelated to the

Economics Department, or alternatively, to submit all native documents to the court for in

camera review if so ordered. (Doc. No. 57 at ¶ 15.) Defendants also agreed to limited

depositions of Hardgrave, Aistrup and Kim on all documents responsive to RFP #5. (Id.)

       Plaintiff avers that he has done everything possible to avoid court intervention and

“seeks to minimize the risk of being prejudiced by not bringing the current status of the

discovery” to the court’s attention. (Id. at ¶ 17.) He asks the court to consider the range

of sanctions set forth in Federal Rule of Civil Procedure 37(b)(2)(A), which include


                                              3
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 4 of 13




       (i)     directing that the matters embraced in the order or other designated
               facts be taken as established for purposes of the action, as the
               prevailing party claims;
       (ii)    prohibiting the disobedient party from supporting or opposing
               designated claims or defenses, or from introducing designated
               matters in evidence;
       (iii)   striking pleadings in whole or in part;
       (iv)    staying further proceedings until the order is obeyed;
       (v)     dismissing the action or proceeding in whole or in part;
       (vi)    rendering a default judgment against the disobedient party; or
       (vii)   treating as contempt of court the failure to obey any order except an
               order to submit to a physical or mental examination.

(Id. at ¶ 18.) In addition to asking for costs and fees associated with the instant motion,

Plaintiff asks that Defendants be prohibited “from introducing any evidence (and striking

evidence already introduced) that supports Defendants’ position that Plaintiff’s raise was

proper and not a retaliatory act committed by Defendants.” (Id. at ¶ 19.)

       Defendants respond that Plaintiff’s letter of April 7, 2021, was the first time he

specified “that the documents be provided in ‘near-native format’ rather than as PDF files,

which Defendants had been producing.” (Doc. No. 59 at ¶ 5; see also id. at 8 (incorrectly

citing Plaintiff’s letter of April 8, rather than April 7, as the initial request for native

format).) Defendants argue that Plaintiff’s demand for information related to other faculty

and staff is an impermissible broadening of the original discovery request and this court’s

Order. (Id. at 5-6.) Defendants state they have learned it is possible to produce responsive

documents in “near-native format” with redactions and they are willing to do so, but prefer

that the court first determine whether Plaintiff is entitled to the unredacted documents. (Id.

at ¶ 8; pp. 5-6.)




                                              4
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 5 of 13




       As to sanctions, Defendants counter they have complied with the court’s Order by

producing documents responsive to RFP #5 on a rolling basis. (Id. at 4-5.) They emphasize

the private nature of the redacted information that is not covered by the Protective Order

entered in this case 2 and assert that they have not violated an order of the court but have

only acted in accordance with their good faith belief that RFP #5 was limited to records

relevant to the Economics Department. (Id. at 6-7, 8-9.) Defendants cite their agreement

to an in camera review of redactions and agreement to continue deadlines pending

resolution of these disputes as demonstrations of additional good faith so that Plaintiff

would not be prejudiced by the ongoing discovery. (Doc. No. 59 at 9.)

       Plaintiff’s Reply relies upon Rule 34(b)(2)(E)(ii) to argue that even if he had not

specified a format for the production, a party must provide ESI in a form in which it is

ordinarily maintained or reasonably usable. (Doc. No. 61 at ¶ 5.) Plaintiff asserts that the

PDFs produced by Defendants satisfy neither criteria. (Id.) He asks the court to find

Defendants’ rolling production to be evidence of bad faith as an additional 1058 pages were

discovered after their initial document search. (Id. at ¶ 3.) He also labels Defendants’

choice of production format and redactions as “discovery abuse.” (Id. at ¶ 4.) Plaintiff

claims prejudice due to the additional time and resources expended in obtaining the

supplemental discovery, time spent analyzing incomplete production, and additional time


2
  The Consent Protective Order entered in this case specifies that it covers (1) the names and other
identifying information of any current or former Auburn University student in documents
previously identified as “AU FOIA RESPONSE 0853 through and including 0862;” and (2)
Faculty Annual Reviews (“FARS”) of Instructors, Assistant Professors, Associate Professors and
Professors of Auburn University’s Department of Economics that are identified as “Seals Plaintiff
RFP #5 0014 through and including 0080.” (Doc. No. 45 at 1-2.)

                                                 5
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 6 of 13




and resources that additional depositions will require. (Id. at ¶ 6.) He also notes that

Defendants have neither provided Defendant Kim’s contracts related to his appointment as

Economics Chair, nor produced numerous spreadsheets referenced in the newly produced

emails. (Id. at ¶ 7.)

       During the June 17, 2021 hearing, the court noted that the parties’ Rule 26(f) Report

(Doc. No. 26) did not specify the form for production of ESI, as required by Rule

26(f)(3)(C), and that the protective order entered in this case (Doc. No. 45) was very limited

in scope. When asked why his challenge to Defendants’ choice of form of production was

not raised immediately upon receiving their initial production, Plaintiff explained that he

requested discovery in native format after the document count ballooned from the original

release of eighty-one pages to over one thousand additional pages as production continued.

Plaintiff argued that the Defendants’ redaction of otherwise responsive documents was

inconsistent with the breadth and accessibility of discovery contemplated by Federal Rules

of Civil Procedure 26(b)(1) and 34(a), and that he was entitled to all non-privileged

information that is in any responsive document.          Defendants replied that Plaintiff’s

insistence on unredacted documents ran counter to the court’s Order that they provide

information responsive to RFP #5, i.e., related to the Economics Department, and that

redaction of non-responsive information was consistent with the court’s direction.

       Following the hearing, the court ordered the parties to submit legal argument and

authorities in support of their respective positions prohibiting, or allowing, the redaction of

non-responsive information under the Federal Rules of Civil Procedure. (Doc. No. 67.)

Plaintiff’s Submission of Authority contends that he cannot gauge the veracity of


                                              6
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 7 of 13




Defendants’ reasons for redaction because they failed to seek “a protective order [limiting]

the disclosure of information contained in documents that were unilaterally deemed

irrelevant.” (Doc. No. 69 at 4.) Plaintiff argues that, because full disclosure of the

documents is the only way to determine the context of the redactions, “full production

should be required.” (Id.) Plaintiff attempts to illustrate this point by including with his

Submission (1) a redacted email from Defendant Kim which he believes conceals

responsive information (id. at 5); and (2) a redacted document which hinders his ability to

gauge whether the Economics Department is treated differently by the University (id. at 5-

7).

       In addition to addressing the cases relied upon by Plaintiff, Defendants respond that

Plaintiff mischaracterizes the absence of a broad protective order in this case as a failure

for which they are responsible. (Doc. No. 70 at 5-6.) Defendants’ Response includes the

protective order they proposed in late 2020. (Doc. No. 70-1.) Their proposed language

would have protected “[a]ll information related to any current or former student, employee

or agent of Auburn University and/or Defendants” as well as any University “trade secrets

or other confidential proprietary technical, business, or financial information that is not

generally known to the public[.]” (Id. at 5.) However, Plaintiff rejected this language, so

Defendants agreed to the narrow protective order in effect at this time. (Id.) In response

to Plaintiff’s argument that he cannot determine whether the University treats the

Economics Department differently from other departments, Defendants assert that Plaintiff

has no standing to request the unredacted documents. (Id. at 6-7.) Defendants note

Plaintiff’s previous claims outside this litigation that the Department has not been treated


                                             7
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 8 of 13




equitably by the University, and suspect that he seeks the additional information to support

his opinions on that issue. (Id. at 8.) Consequently, Defendants believe that the release of

information regarding the University’s operation of the Economics Department would be

an abuse of discovery. (Id.)

                                   II.       APPLICABLE LAW

       Federal Rule of Civil Procedure 26(b)(1) defines the general scope of discovery in

the federal courts. The rule provides that “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering the importance of the issues at stake in the action . . . the

importance of the discovery in resolving the issues, and whether the burden or expense of

the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). It further

specifies that “[i]nformation within this scope of discovery need not be admissible in

evidence to be discoverable.” Id. Rule 34(a)(1)(A) allows a party to serve upon another a

“request within the scope of Rule 26(b) . . . to produce and permit the requesting party or

its representative . . . to inspect . . . any designated documents or electronically stored

information – including writings, drawings, graphs, charts . . . and other data or data

compilations – stored in any medium from which information can be obtained either

directly or, if necessary, after translation by the responding party into a reasonably usable

form . . . .” Fed. R. Civ. P. 34(a)(1)(A).

       Rule 37(a) permits a party to move for an order compelling disclosure or discovery.

See Fed. R. Civ. P. 37(a) (“On notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery.”) A Rule 37 motion to compel a


                                               8
     Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 9 of 13




discovery response can only be made in limited circumstances. See Fed. R. Civ. P.

37(a)(3)(B). In regard to discovery requests made under Rule 34, a Rule 37 motion can

only be made if “a party fails to produce documents or fails to respond that inspection will

be permitted -- or fails to permit inspection -- as requested under Rule 34.” Fed. R. Civ. P.

37(a)(3)(B)(iv). An incomplete disclosure, answer or response to a Rule 34 discovery

request is treated as a failure to disclose, answer or respond. Fed. R. Civ. P. 37(a)(4).

Motions to compel discovery under Rule 37(a) are committed to the sound discretion of

the trial court. See Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir.

1984).

                                       III.   DISCUSSION

         As requested by the court, Plaintiff’s Submission of Authority directs the court to

cases which support his position that Rules 26(b)(1) and 34(a)(1)(A) allow the production

of responsive documents without redaction. The primary case cited by Plaintiff, Bonnell

v. Carnival Corp., No. 13-22265, 2014 WL 10979823 (S.D. Fla. Jan. 14, 2014), notes that

“there is virtually an even split” among courts on the issue of permitting “unilateral

redaction of responsive documents based solely on the producing party’s opinion that the

removed information is not relevant for discovery purposes.” Bonnell, 2014 WL 10979823

at *3.     See also ADP, LLC v. Ultimate Software Grp., Inc., No. 17-cv-61274-

MIDDLEBROOKS, 2017 WL 7794226, at *1 (S.D. Fla. Dec. 15, 2017) (“District Courts

throughout the country appear to be divided on the issue of whether redaction may be an

appropriate means to challenge relevance.”). In Bonnell, the court found the defendant’s

redactions were inconsistent with the goal of permitting broad discovery under Rule


                                              9
      Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 10 of 13




26(b)(1) and Rule 34’s focus on “the production of documents, not ‘individual . . .

paragraphs, sentences, or words within those documents.’ ”                Bonnell, id. (quoting

Bartholomew v. Avalon Cap. Grp., Inc., 278 F.R.D. 441, 451-52 (D. Minn. 2011).) The

court concluded that because “the better, less-risky approach is to not provide litigants with

the carte blanche right to willy-nilly redact information from otherwise responsive

documents in the absence of privilege, merely because the producing party concludes on

its own that some words, phrases, or paragraphs are somehow not relevant,” a defendant

“cannot unilaterally redact portions of otherwise discoverable, non-privileged documents

based on its own belief that portions of the documents are irrelevant to the claims in this

case.” Bonnell, id. at *4. Plaintiff cites the defendant’s failure to seek a protective order

to obtain leave of court to redact non-privileged information from responsive documents,

or to obtain the plaintiff’s consent prior to doing so, as facts that were critical to the decision

in Bonnell. (Doc. No. 69 at 1-2 (citing Bonnell, 2014 WL 10979823 at *2).) He asserts

that Defendants’ failure in this case to secure a protective order or seek his permission to

unilaterally redact allegedly irrelevant information provides grounds for this court to find

that they have waived any right to withhold documents on the basis of relevance. (Id. at 2-

3.)

       Defendants respond that the court must consider the circumstances under which the

redactions at issue were made, which they believe are distinguishable from those in

Bonnell. Defendants submit their production was undertaken pursuant to this court’s Order

and Plaintiff’s RFP #5 which was modified to include the years 2017 to the present. (Doc.

No. 70 at 3.) Thus, Defendants argue the redactions were not “willy-nilly” because they


                                                10
     Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 11 of 13




concealed information relating to units of the University that this court’s Order did not

require released, and which Plaintiff’s RFP #5 did not request. (Id. at 3-4.) Defendants

acknowledge that if the protective order they originally submitted to Plaintiff had been

accepted, the release of the unredacted documents now sought by Plaintiff could be

accomplished with no danger to the privacy of persons whose sensitive information is in

the documents. (Id. at 5.) See ADP, LLC v. Ultimate Software Grp., Inc., No. 17-cv-61274-

MIDDLEBROOKS, 2017 WL 7794226, at *2 (S.D. Fla. Dec. 15, 2017) (ordering release

of redacted information upon defendant’s failure to show that the designation of Attorneys’

Eyes Only designation was inadequate to protect the sensitive information in responsive,

redacted documents); Shell Offshore, Inc. v. Eni Petroleum, Civ. No. 16-15537, 2017 WL

11536165, at *5 (E.D. La. Aug. 28, 2017) (citing parties’ agreement to redact non-

responsive confidential information, as defined by protective order, and acknowledging

that a producing party always makes the initial decision whether a particular document is

relevant and responsive to discovery requests); Spano v. Boeing Co., No. 3:06-cv-00743-

DRH-DGW, 2008 WL 1774460, at *2 (S.D. Ill. Apr. 16, 2008) (noting the expansive nature

of discovery under Rule 26(b)(1) and finding that redaction is appropriate where the

information redacted was not relevant to the issues in a case).

       The undersigned finds that Defendants responded to Plaintiff’s RFP #5, as modified

by this court. Plaintiff’s position is supported by cases to the extent that a protective order

guards the release of sensitive information. No such protective order is in place here. The

court recognizes that it took great effort on Plaintiff’s part to secure the documents

eventually produced by Defendants, but that does not justify going beyond the terms of


                                              11
     Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 12 of 13




Plaintiff’s request. Plaintiff is experiencing what the Bonnell court warned against - that

“unilateral editing of documents ‘frequently gives rise to suspicion that relevant material

harmful to the producing party has been obscured,” and that it also ‘tends to make

documents confusing or difficult to use.’ ” Bonnell, id. at *3 (quoting In re Medeva

Securities Litigation, No. 93-4376-KN AJWX, 1995 WL 943468 (C.D. Cal. May 30,

1995).) However, Plaintiff could have guarded against this concern by agreeing to the less

narrow protective order proposed by Defendants. See SRS Tech., Inc. v. Physitron, Inc.,

216 F.R.D. 525, 529 (N.D. Ala. 2003) (Protective orders entered pursuant to Rule 26(c)

facilitate full disclosure of information during litigation and allow for more cooperation

during discovery.) The court finds that because Defendants’ redactions are consistent with

this court’s Order (Doc. No. 41) and Plaintiff’s RFP #5, Defendants sole remaining

responsibility is to produce the redacted documents in the near-native format agreed upon

by the parties.

                                     IV.    CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED that Plaintiff’s Amended Motion to Enforce the Court’s Discovery

Order and for Sanctions (Doc. No. 57) is DENIED.

       Defendants are DIRECTED to produce responsive documents in “near-native

format” with redactions.




                                            12
Case 3:19-cv-00468-RAH-JTA Document 74 Filed 07/20/21 Page 13 of 13




 DONE this 20th day of July, 2021.




                           JERUSHA T. ADAMS
                           UNITED STATES MAGISTRATE JUDGE




                                     13
